 1                                    UNITED STATES DISTRICT COURT
 2                                  EASTERN DISTRICT OF CALIFORNIA
 3

 4       AUTUMN ZETZ and ERIC ZETZ,                                CASE NO. 1:19-cv-00451-AWI-SAB
 5                               Plaintiffs,
                                                                   ORDER GRANTING IN PART AND
 6                      v.                                         DENYING IN PART DEFENDANT’S
                                                                   MOTION TO DISMISS
 7       BOSTON SCIENTIFIC CORPORATION,
                                                                   (Doc. No. 6)
 8                               Defendant.
 9

10

11
                                                   I. Background1
12
             Autumn Zetz suffered from stress urinary incontinence. To treat her condition, Ms. Zetz
13
     was surgically implanted in 2008 with a pelvic mesh device called the Obtryx Sling. The Obtryx
14
     Sling (“Product”) is a surgical mesh device that was manufactured, packaged, labeled, marketed,
15
     sold, and distributed by Boston Scientific Corporation (“Boston Scientific”) as a treatment for
16
     stress urinary incontinence. The Product contains monofilament polypropylene mesh.
17
             After Ms. Zetz was implanted with the Product, Ms. Zetz experienced serious adverse
18
     health effects, including pudendal neuralgia, catastrophic pain syndrome, bladder dysfunction,
19
     dyspareunia, and loss of mobility. These adverse effects occurred because, at least in part, the
20
     polypropylene in the Product is biologically incompatible with human tissue, thereby making the
21
     Product defective. In addition to Ms. Zetz, many other women who were implanted with the
22
     Product experienced serious adverse effects, including chronic pain and functional disabilities.
23
             Prior to Ms. Zetz and many other women being implanted with the Product, Boston
24
     Scientific knew about but ignored and downplayed the Product’s health risks and defects. Yet, to
25
     this day, Boston Scientific continues to falsely market and sell the Product as a safe, effective, and
26
27

28
     1
      The facts in the background come from the factual allegations in Plaintiffs’ complaint, see Doc. No. 1-1, which the
     Court construes as true. See Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002).
 1 reliable medical product that is safer and more effective than available feasible alternative

 2 treatments for stress urinary incontinence.

 3          Ms. Zetz and her husband, Eric Zetz (collectively “Plaintiffs”), sued Boston Scientific,
 4 pleading ten causes of action: (1) strict liability for failure to warn; (2) strict liability for

 5 manufacturing defect; (3) strict liability for design defect; (4) negligence; (5) breach of implied

 6 warranty; (6) breach of express warranty; (7) fraudulent misrepresentation; (8) negligent

 7 misrepresentation; (9) fraudulent concealment; and (10) loss of consortium. Then, pursuant to

 8 Rule 12(b)(6) of the Federal Rules of Civil Procedure, Boston Scientific moved to dismiss

 9 Plaintiffs’ following causes of action: failure to warn under the strict liability and negligence

10 theories; manufacturing defect under the strict liability and negligence theories; design defect

11 under the strict liability theory; breach of implied warranty; fraudulent misrepresentation;

12 negligent misrepresentation; and fraudulent concealment. Plaintiffs filed an opposition to the

13 motion, and Boston Scientific filed a reply.

14

15                                          II. Legal Standard
16          Under Rule 12(b)(6), a cause of action may be dismissed because of the plaintiff’s “failure
17 to state a claim upon which relief can be granted.” Fed. Rule Civ. Proc. 12(b)(6). A dismissal

18 under Rule 12(b)(6) may be based on the lack of a cognizable legal theory or on the absence of

19 sufficient facts alleged under a cognizable legal theory. Conservation Force v. Salazar, 646 F.3d

20 1240, 1242 (9th Cir. 2011); Johnson v. Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir.

21 2008). In reviewing a complaint under Rule 12(b)(6), all allegations of material fact are taken as

22 true and construed in the light most favorable to the non-moving party. Faulkner v. ADT Sec.

23 Servs., 706 F.3d 1017, 1019 (9th Cir. 2013). However, complaints that offer no more than “labels

24 and conclusions” or “a formulaic recitation of the elements of action will not do.” Ashcroft v.

25 Iqbal, 556 U.S. 662, 678 (2009). The Court is not required “to accept as true allegations that are

26 merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Wilson v.
27 Hewlett-Packard Co., 668 F.3d 1136, 1145 n.4 (9th Cir. 2012); Sprewell v. Golden State Warriors,

28 266 F.3d 979, 988 (9th Cir. 2001). To avoid a dismissal under Rule 12(b)(6), “a complaint must

                                                         2
 1 contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

 2 face. A claim has facial plausibility when the plaintiff pleads factual content that allows the court

 3 draw the reasonable inference that the defendant is liable for the misconduct alleged. The

 4 plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

 5 possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678; Bell Atl. Corp. v.

 6 Twombly, 550 U.S. 544, 555, 570 (2007). The Ninth Circuit has distilled the following principles

 7 from Iqbal and Twombly: (1) to be entitled to the presumption of truth, allegations in a complaint

 8 or counterclaim may not simply recite the elements of a cause of action, but must contain

 9 sufficient allegations of underlying facts to give fair notice and to enable the opposing party to

10 defend itself effectively; (2) the factual allegations that are taken as true must plausibly suggest an

11 entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

12 expense of discovery and continued litigation. Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

13 In assessing a motion to dismiss, courts may consider documents attached to the complaint,

14 documents incorporated by reference in the complaint, or matters of judicial notice. Dichter-Mad

15 Family Partners, LLP v. United States, 709 F.3d 749, 761 (9th Cir. 2013). If a motion to dismiss

16 is granted, then the “district court should grant leave to amend even if no request to amend the

17 pleading was made, unless it determines that the pleading could not possibly be cured by the

18 allegation of other facts.” Henry A. v. Willden, 678 F.3d 991, 1005 (9th Cir. 2012).

19

20                                            III. Discussion
21 1.       Failure to warn under strict liability and negligence theories
22          Boston Scientific argues that Plaintiffs failed to state a claim for failure to warn under the
23 strict liability and negligence theories in light of California’s learned intermediary doctrine “[t]o

24 the extent such claims rely on a duty to warn anyone other [than] Ms. Zetz’s prescribing

25 physician.” Doc. No. 6-1. California’s learned intermediary doctrine holds that a manufacturer of

26 prescription drugs or medical devices satisfies its duty to warn when it provides adequate
27 warnings to the prescribing physician, as opposed to the patient. See Carlin v. Superior Court, 13

28 Cal. 4th 1104, 1116 (1996) (“[I]n the case of prescription drugs, the duty to warn runs to the

                                                        3
 1 physician, not to the patient.”); Brown v. Superior Court, 44 Cal. 3d 1049, 1061 n.9 (1988) (“It is

 2 well established that a manufacturer fulfills its duty to warn if it provides adequate warning to the

 3 physician.”). The rationale for the learned intermediary doctrine goes as follows:

 4                 (1) The doctor is intended to be an intervening party in the full
                   sense of the word. Medical ethics as well as medical practice
 5                 dictate independent judgment, unaffected by the manufacturer’s
                   control, on the part of the doctor. (2) Were the patient to be given
 6                 the complete and highly technical information on the adverse
                   possibility associated with the use of the drug, he would have no
 7                 way to evaluate it, and in his limited understanding he might
                   actually object to the use of the drug, thereby jeopardizing his life.
 8                 (3) It would be virtually impossible for a manufacturer to comply
                   with the duty of direct warning, as there is no sure way to reach the
 9                 patient.
10 Carmichael v. Reitz, 17 Cal. App. 3d 958, 989 (1971). The learned intermediary doctrine applies

11 to implanted medical devices, Bigler-Engler v. Breg, Inc., 7 Cal. App. 5th 276, 320 (2017), and it

12 covers failure to warn claims under both the strict liability theory and the negligence theory.

13 Saavedra v. Eli Lily & Co., 2013 U.S. Dist. LEXIS 173055, *8 (C.D. Cal. Feb. 26, 2013).

14          Here, Plaintiffs sufficiently alleged that Boston Scientific failed to provide adequate
15 warnings to the learned intermediaries, which would include Ms. Zetz’s physicians. The

16 following allegations from the complaint illustrate this point:

17                 31. The Obtryx sling was unreasonably susceptible to shrinkage
                   and contraction inside the body. Defendant should have known of
18                 this serious risk and warned physicians and patients.
19                 35. Further, while some of the problems associated with the Obtryx
                   sling were made known to physicians, the magnitude and frequency
20                 of these problems were not disclosed and were hidden from
                   physicians.
21
                   36. Contrary to Defendants’ representations and marketing to the
22                 medical community and to the patients themselves, the Obtryx sling
                   has high rates of failure, injury, and complications, fails to perform
23                 as intended, requires frequent and often debilitating re-operations,
                   and has caused severe and irreversible injuries, conditions, and
24                 damages to a significant number of women, including Plaintiff,
                   making them defective under the law.
25
                   44. Defendants knowingly provided incomplete and insufficient
26                 training and information to physicians regarding the use of the
                   Obtryx and the aftercare of patients implanted with the Obtryx.
27
                   63. The risk of serious injuries was known or should have been
28                 known to Defendants, but in spite of these risks, Defendants

                                                      4
                    deliberately concealed these risks and, instead, represented that the
 1                  product was safe and effective and continued to market the Obtryx
                    to physicians and patients, including Plaintiffs, without adequate
 2                  warnings.
 3 Doc. 1-1 (emphasis added).

 4          It is true, as Boston Scientific points out, that the complaint also alleges that Boston
 5 Scientific failed to provide adequate warnings to Plaintiffs. To be clear, Plaintiffs’ failure to warn

 6 claims can only be based on the information provided or not provided to Ms. Zetz’s physicians,

 7 not Plaintiffs themselves.

 8          Accordingly, Plaintiffs’ failure to warn claims will not be dismissed.
 9 2.       Manufacturing defect under strict liability and negligence theories
10          Boston Scientific argues that Plaintiffs failed to state a claim for manufacturing defect
11 under the strict liability and negligence theories because Plaintiffs failed to identify the specific

12 manufacturing defect in the Product that was implanted in Ms. Zetz. Generally, a “manufacturing

13 or production defect is readily identifiable because a defective product is one that differs from the

14 manufacturer’s intended result or from other ostensibly identical units of the same product line.”

15 Barker v. Lull Engineering Co., 20 Cal. 3d 413, 429 (1978). Generally, a manufacturing defect

16 claim posits that “a suitable design is in place, but that the manufacturing process has in some way

17 deviated from that design.” In re Coordinated Latex Glove Litigation, 99 Cal. App. 4th 594, 613

18 (2002). That is, “the product does not conform to the manufacturer’s design.” Garrett v.

19 Howmedica Osteonics Corp., 214 Cal. App. 4th 173, 190 (2013). A plaintiff pursuing a

20 manufacturing defect claim must identify/explain how the product either deviated from the

21 manufacturer’s intended result/design or how the product deviated from other seemingly identical

22 models; therefore, a bare allegation that the product had “a manufacturing defect” is an

23 insufficient legal conclusion. Lucas v. City of Visalia, 726 F. Supp. 2d 1149, 1155 (E.D. Cal.

24 2010).

25          According to Boston Scientific, Plaintiffs failed to allege “factual allegations as to how
26 Ms. Zetz’s particular device purportedly deviated from Boston Scientific’s intended result or from
27 other identical units of the same product line.” Doc. No. 6-1. In response to this argument,

28

                                                       5
 1 Plaintiffs argue that the following allegations in the complaint sufficiently alleged a manufacturing

 2 defect:

 3                  10. Defendant’s pelvic mesh products, including the Product,
                    contain monofilament polypropylene mesh. Despite claims that
 4                  polypropylene is inert, the scientific evidence shows that this
                    material as implanted in Plaintiff is biologically incompatible with
 5                  human tissue and promotes a negative immune response in a large
                    subset of the population implanted with pelvic mesh products,
 6                  including the Product. This negative response promotes
                    inflammation of the pelvic tissue and can contribute to the
 7                  formation of severe adverse reactions to the mesh. When mesh is
                    inserted in the female body according to the manufacturers’
 8                  instructions, it creates a non-anatomic condition in the pelvis
                    leading to chronic pain and functional disabilities.
 9
                    30. The FDA defines both “degradation” and “fragmentation” as
10                  “device problems” to which the FDA assigns a specific “device
                    problem code.” “Material Fragmentation” is defined as an “issue
11                  associated with small pieces of the device breaking off
                    unexpectedly” and “degraded” as an “issue associated with a
12                  deleterious change in the chemical structure, physical properties, or
                    appearance in the materials that are used in device construction.”
13                  The Obtryx sling was unreasonably susceptible to degradation and
                    fragmentation inside the body.
14
                    45. The Obtryx implanted in Plaintiff was in the same or
15                  substantially similar condition as they were when they left
                    Defendants’ possession, and in the condition directed by and
16                  expected by Defendant.
17                  60. The Obtryx was designed to be permanently implanted into a
                    woman’s body yet the product changes: it contracts over time which
18                  can pull or compress nerves key for sexual function, mobility,
                    bowel and bladder function. These changes occurred and the
19                  Obtryx implanted in Autumn Zetz degraded on explant.
20 Doc. No. 1-1 (complaint) (cited by Plaintiffs’ opposition, Doc. No. 9).

21           According to Plaintiffs, these allegations support their manufacturing defect claim because
22 the allegations identify how the Product failed to perform in Ms. Zetz’s body as intended and

23 designed by Boston Scientific. According to Plaintiffs, the Product’s deviation from Boston

24 Scientific’s intended performance and design “gives rise to the inference that [the Product] was

25 not properly manufactured.” Doc. No. 9.

26           The Court rejects Plaintiffs’ argument. In another recent manufacturing defect lawsuit
27 before the Court concerning a pelvic mesh implant, the plaintiff likewise alleged that the pelvic

28 mesh product deviated from its intended design and performance by degrading and fragmenting

                                                      6
 1 after being implanted in the body. Garcia v. Bos. Sci. Corp., 2019 U.S. Dist. LEXIS 106378, at *6

 2 (E.D. Cal. June 25, 2019) (Ishii, J.). The Court ruled that the complaint’s allegations were

 3 insufficient to support a manufacturing defect claim because the allegations failed to explain how

 4 the alleged deviation related to the manufacture. Id. Similarly, in another manufacturing defect

 5 lawsuit concerning a mesh implant, the plaintiff alleged that there was a “defect in [the product’s]

 6 manufacture that caused [the product] to shrink, harden, scarify, oxidize, migrate and had adhesion

 7 formation issues thereby causing debilitating and permanent pain to plaintiff’s groin and

 8 abdominal area.” Dilley v. C.R. Bard, Inc., 2014 U.S. Dist. LEXIS 70060, *8 (C.D. Cal. May 21,

 9 2014). The district court ruled that these allegations were insufficient to support a manufacturing

10 defect claim because the allegations failed to establish “what manufacturing defect the [implant]

11 allegedly suffered from.” Id. Here, Plaintiffs’ allegations are similar to those in the two foregoing

12 lawsuits: the allegations identify a defect but fail to identify or explain how the defect relates to

13 the manufacture. This is to say, Plaintiffs’ allegations that the Product degraded and fragmented

14 and failed to perform as designed and intended after being implanted into Ms. Zetz do not

15 demonstrate, let alone plead, a manufacturing defect.

16          Accordingly, Plaintiffs’ manufacturing defect claims under the strict liability and
17 negligence theories will be dismissed with leave to amend.

18 3.       Design defect under strict liability theory
19          Boston Scientific argues that Plaintiffs’ claim for design defect under the strict liability
20 theory fails as a matter of law because California precludes liability for design defect under a strict

21 liability theory for manufacturers of prescription medical devices. This is true. See Garrett v.

22 Howmedica Osteonics Corp., 214 Cal. App. 4th 173, 182 (2013) (“The California Supreme Court

23 in [Brown v. Superior Court, 44 Cal. 3d 1049 (1988)] held that a manufacturer of prescription

24 drugs cannot be strictly liable for a design defect and that the appropriate test for determining a

25 prescription drug manufacturer’s liability for a design defect involves an application of the

26 ordinary negligence standard.”). A pelvic mesh implant is a prescription medical device. Garcia,
27 2019 U.S. Dist. LEXIS 106378, at *10 (citing Mullins v. Ethicon, Inc., 117 F. Supp. 3d 810, 820

28 n.12 (S.D. W. Va. 2015)).

                                                       7
 1          Accordingly, Plaintiffs’ claim for design defect under the strict liability theory will be
 2 dismissed with prejudice.

 3 4.       Breach of implied warranty
 4          Boston Scientific argues that Plaintiffs failed to state a claim for breach of implied
 5 warranty because Plaintiffs failed to demonstrate privity with Boston Scientific. According to

 6 Boston Scientific, Plaintiffs’ allegations do not explain how Plaintiffs relied on Boston Scientific’s

 7 implied warranties when deciding to implant Ms. Zetz with the Product. Boston Scientific also

 8 argues that Plaintiffs’ implied warranty claim fails as a matter of law because a patient of an

 9 implantable medical product, such as Ms. Zetz, can never be in privity with the manufacturer, such

10 as Boston Scientific, because the patient always and only relies on the physician’s skill and

11 judgment when deciding to be implanted with the particular product.

12          “Under California law, privity between parties is required for either claim of implied
13 warranty.” Coleman v. Bos. Sci. Corp., 2011 U.S. Dist. LEXIS 42826, *16 (E.D. Cal. Apr. 20,

14 2011) (discussing merchantability and fitness). “The general rule is that . . . there is no privity

15 between the original seller and a subsequent purchaser who is in no way a party to the original

16 sale.” Blanco v. Baxter Healthcare Corp., 158 Cal. App. 4th 1039, 1058-59 (2008) (citations

17 omitted). In the context of implantable medical products, privity does not exist between the

18 patient and the manufacturer if the patient did not rely on the manufacturer’s judgment to select

19 the product but, instead, did rely on the skill or judgment of the physician. Id. at 1059; Evraets v.

20 Intermedics Intraocular, Inc., 29 Cal. App. 4th 779, 788 (1994). Consequently, where the product

21 at issue is an implantable medical product and the patient relied on the physician’s skill or

22 judgment in selecting the implantable product, various courts have dismissed breach of warranty

23 claims for a lack of privity. See, e.g., Currier v. Stryker Corp., 2011 U.S. Dist. LEXIS 118408, at

24 *10-11 (E.D. Cal. Oct. 12, 2011) (dismissing claims for breach of express and implied warranty

25 because the court could not plausibly infer that the plaintiff “relied on anything other than his

26 physician’s skill and judgment in selecting the [product], nor that any purchase of the product was
27 based on a warranty from the manufacturer to [p]laintiff”); Adams v. I-Flow Corp., 2010 U.S.

28 Dist. LEXIS 33066, at *11-12 (C.D. Cal. Mar. 30, 2010) (dismissing breach of warranty claims

                                                       8
 1 because the complaint was “devoid of any facts suggesting that plaintiffs relied upon anything

 2 other than their physicians skill and judgment in selecting and prescribing” the devices and

 3 “[t]here was simply no relationship between the defendant manufacturers and the plaintiffs”);

 4 Evraets, 29 Cal. App. 4th at 788 (dismissing implied warranty claim for lack of privity because the

 5 plaintiff “relied upon his physician’s skill or judgment to select or furnish a suitable product”).

 6          With respect to Boston Scientific’s argument that a patient of an implantable medical
 7 product can never be in privity with the manufacturer, Boston Scientific did not provide the Court

 8 with sufficient legal support to accept this argument. Boston Scientific cited to Evraets and

 9 Blanco from the California Courts of Appeal, but those opinions did not hold that a patient of an

10 implantable medical product can never be in privity with the manufacturer. Rather, those opinions

11 stated that in the context of implantable medical products, privity does not exist between the

12 patient and the manufacturer if the patient did not rely on the manufacturer’s judgment but did rely

13 on the physician’s skill and judgment. For example, the implied warranty claim in Evraets failed

14 because the patient “did not rely on [the manufacturers’] judgment that an intraocular device was

15 appropriate for him” but did rely “upon his physician’s skill or judgment to select or furnish a

16 suitable product.” Id. And in Blanco, the implied warranty claim failed because “there is no

17 evidence that [the patient] relied on [the manufacturer’s] judgment that the valve was appropriate

18 for her” but, “[r]ather, [the patient] relied on her physician’s skill and judgment to select the

19 Valve.” Blanco, 158 Cal. App. 4th at 1059 (emphasis added).

20          Boston Scientific also cited in its reply to Currier, 2011 U.S. Dist. LEXIS 118408, at *10,
21 wherein the district court stated that “[i]n the implantable medical product context, a patient lacks

22 the privity required to establish a claim for breach of implied warranty.” The district court based

23 this statement on its interpretation of Evraets and Blanco. Id. Boston Scientific also cited in its

24 reply to Schwartz v. Wright Med. Tech., Inc., 2014 U.S. Dist. LEXIS 192248, at *13-14 (C.D.

25 Cal. Sep. 11, 2014), wherein the district court stated that “[a]s California law now stands, in the

26 implantable medical context a patient lacks the privity required to establish a claim for breach of
27 implied warranty.” Like the district court in Currier, the district court in Schwartz based this

28 statement on its interpretation of Evraets and Blanco. Id. at *14. Boston Scientific also cited in

                                                       9
 1 its reply to Coleman v. Bos. Sci. Corp., 2011 U.S. Dist. LEXIS 42826, at *16 (E.D. Cal. Apr. 20,

 2 2011), but in Coleman the district court recognized a rule that is undisputed here; namely, that

 3 “[u]nder California law, privity between parties is required for either claim of implied warranty.”

 4 Id. Boston Scientific also cited in its reply to Quatela v. Stryker Corp., 820 F. Supp. 2d 1045,

 5 1047-48 (N.D. Cal. 2010), wherein the district court dismissed with prejudice the plaintiff’s

 6 implied warranty claim because the plaintiff, who was implanted with a medical pain pump,

 7 lacked privity with the manufacturer of the implant. The district court in Quatela dismissed the

 8 implied warranty claim with prejudice because “there is no indication that [the plaintiff] could

 9 allege additional or different facts that would demonstrate privity or some exception thereto.” Id.

10 at 1048.

11            In the Court’s view, the foregoing case law is insufficient to lead to the conclusion urged
12 by Boston Scientific, which is that a patient of an implantable medical product can never be in

13 privity with the manufacturer. While some federal district courts appear to have reached this

14 conclusion based on their interpretation of Evraets and Blanco, other federal district courts have

15 not. For example, in Jager v. Davol Inc., 2016 U.S. Dist. LEXIS 188821, at *13 (C.D. Cal. Oct.

16 20, 2016), the district court indicated that an implied warranty claim could be brought if the

17 plaintiff was capable of pleading sufficient facts to show privity between the plaintiff and the

18 manufacturer. In light of the foregoing case law and the parties’ limited briefing on the issue, the

19 Court will not conclude at this time that a patient of an implantable medical product can never be

20 in privity with the manufacturer.2

21            That brings us to Boston Scientific’s second argument, which is that Plaintiffs’ allegations
22 failed to sufficiently explain the underlying facts of the implied warranty claim, such as explaining

23 how Plaintiffs are in privity with Boston Scientific. In response to this argument, Plaintiffs argue

24 / / /

25

26
27   2
       In the event that Plaintiffs refile an amended implied warranty claim, the claim will be subject to additional Rule
28   12(b)(6) scrutiny, and at that phase the Court may consider any additional briefing submitted by the parties on the
     question of whether a patient of an implantable medical product can be in privity with the manufacturer.

                                                                10
 1 that the following allegations in the complaint sufficiently allege that Plaintiffs are in privity with

 2 Boston Scientific:

 3                  64. Plaintiff reasonably relied upon the representations of
                    Defendants and had the Obtryx sling implanted in her body.
 4
                    101. Plaintiffs and their physicians and healthcare providers were,
 5                  and remain, unskilled in the research, design and manufacture of the
                    Product and reasonably relied on the skill, judgment and implied
 6                  warranty of Defendants in using the aforementioned Product.
 7 Doc. No. 1-1 complaint) (cited by Plaintiffs’ opposition, Doc. No. 9).

 8          Here, the Court agrees with Boston Scientific. Plaintiffs’ allegations fail to identify any
 9 specific representations made by Boston Scientific or any other specific facts that would suggest

10 that Plaintiffs personally relied on Boston Scientific’s representations when selecting and using

11 the Product. See Jager, 2016 U.S. Dist. LEXIS 188821, at *13-14 (finding the plaintiff’s privity

12 allegations to too vague because they failed to identify any specific representations made by the

13 medical implant product manufacturer and they failed to assert any facts that would suggest that

14 the plaintiff personally relied on the manufacturer’s representations when selecting the product);

15 Currier, 2011 U.S. Dist. LEXIS 118408, at *10 (“Here, Plaintiff’s vague allegations that

16 unidentified ‘Defendants’ made unspecified ‘representations’ to Plaintiff, Plaintiff’s parents and

17 Plaintiff’s physician are insufficient to state a claim for breach of warranty.”). Instead, Plaintiffs’

18 allegations only vaguely state that Plaintiffs relied in some unspecified way on some unspecified

19 representations and unspecified “skill, judgment and implied warranty” of Boston Scientific when

20 selecting and using the Product. Doc. No. 1-1. This is insufficient under Rule 8 and Iqbal to plead

21 the requisite privity, especially since this is a medical implant lawsuit where there is a strong

22 presumption that Plaintiffs relied on the skill and judgment of the physician, not the manufacturer,

23 to select and use the Product.

24          Accordingly, Plaintiffs’ breach of implied warranty claim will be dismissed with leave to
25 amend. See, e.g., Jager, 2016 U.S. Dist. LEXIS 188821, at *13 (dismissing the implied warranty

26 claim with leave to amend so the plaintiff could, if possible, “identify any specific representations
27 made by [the manufacturers] and . . . assert any facts that would suggest that [the plaintiff]

28 personally relied on these representations in selecting the [the product]”).

                                                      11
     5.       Fraudulent misrepresentation, fraudulent concealment, and negligent
 1            misrepresentation
 2            Plaintiffs pleaded claims for fraudulent misrepresentation, fraudulent concealment, and
 3 negligent misrepresentation. “The elements of a cause of action for intentional misrepresentation

 4 are (1) a misrepresentation, (2) with knowledge of its falsity, (3) with the intent to induce

 5 another’s reliance on the misrepresentation, (4) actual and justifiable reliance, and (5) resulting

 6 damage.” Daniels v. Select Portfolio Servicing, Inc., 246 Cal. App. 4th 1150, 1166 (2016). The

 7 elements of fraudulent concealment are: “(1) concealment or suppression of a material fact; (2) by

 8 a defendant with a duty to disclose the fact to the plaintiff; (3) the defendant intended to defraud

 9 the plaintiff by intentionally concealing or suppressing the fact; (4) the plaintiff was unaware of

10 the fact and would not have acted as he or she did if he or she had known of the concealed or

11 suppressed fact; and (5) plaintiff sustained damage as a result of the concealment or suppression of

12 the fact.” Hambrick v. Healthcare Partners Med. Grp., Inc., 238 Cal. App. 4th 124, 162 (2015).

13 The elements of negligent misrepresentation are: “(1) a misrepresentation of a past or existing

14 material fact, (2) without reasonable grounds for believing it to be true, (3) with intent to induce

15 another’s reliance on the fact misrepresented, (4) ignorance of the truth and justifiable reliance

16 thereon by the party to whom the misrepresentation was directed, and (5) damages.” Fox v.

17 Pollack, 181 Cal. App. 3d 954, 962 (1986); see also Daniels, 246 Cal. App. 4th at 1166.

18            Because each of these causes of action sound in fraud, the plaintiff must meet the pleading
19 requirements of Rule 9(b) of the Federal Rules of Civil Procedure. See Monreal v. GMAC

20 Mortg., LLC, 948 F. Supp. 2d 1069, 1077-78 (S.D. Cal. 2013); United States ex rel. Ruhe v.

21 Masimo Corp., 929 F. Supp. 2d 1033, 1036 (C.D. Cal. 2012); Das v. WMC Mortg. Corp., 831 F.

22 Supp. 2d 1147, 1166 (N.D. Cal. 2011).3 To plead fraud with the particularity required by Rule

23 9(b), a complaint “must identify the who, what, when, where, and how of the misconduct charged,

24
     3
25     Some courts within the Ninth Circuit are not applying Rule 9(b) to negligent misrepresentation claims. See, e.g.,
     Petersen v. Allstate Indem. Co., 281 F.R.D. 413, 416 (C.D. Cal. 2012). The Court respectfully disagrees with these
26   rulings. The Ninth Circuit has held that all claims sounding in fraud or grounded in fraud must meet Rule 9(b)’s
     heightened pleading requirement. See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). California
27   courts have expressly held that “[c]auses of action for intentional and negligent misrepresentation sound in fraud . . . .”
     Daniels, 246 Cal. App. 4th at 1166. Therefore, this Court will continue to apply Rule 9(b) to negligent
28   misrepresentation claims. See Marroquin v. Pfizer, Inc., 367 F. Supp. 3d 1152, 1166 (E.D. Cal. 2019); Oushana v.
     Lowe’s Home Ctrs., LLC, 2017 U.S. Dist. LEXIS 86042, *8-*9 (E.D. Cal. June 5, 2017).

                                                                12
 1 as well as what is false or misleading about the purportedly fraudulent statement, and why it is

 2 false.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018). “Rule 9(b) does

 3 not allow a complaint to merely lump multiple defendants together but requires plaintiffs to

 4 differentiate their allegations when suing more than one defendant and inform each defendant

 5 separately of the allegations surrounding his alleged participation in the fraud.” United States v.

 6 United Healthcare Ins. Co., 848 F.3d 1161, 1184 (9th Cir. 2016). Additionally, when the

 7 defendant is an entity, a complaint generally must also identify the person who made the false

 8 representations on behalf of the entity. See United States ex. Lee v. SmithKline Beecham, 245

 9 F.3d 1048, 1051 (9th Cir. 2001); White v. J.P. Morgan Chase, Inc., 167 F.Supp.3d 1108, 1115

10 (E.D. Cal. 2018); Griffin v. Lending Tree Servicing, LLC, 166 F.Supp.3d 1030, 1057-58 (C.D.

11 Cal. 2015).

12          Here, Plaintiffs argue that the complaint sufficiently alleges the “who,” “what,” “when,”
13 “where,” and “how” of the alleged misconduct. The Court disagrees. For the “what” and the

14 “how,” the complaint only generally alleges that Boston Scientific made misrepresentations and

15 concealments about the safety and efficacy of the Product to the medical community and the

16 public, including Plaintiff, through sales and marketing materials. These generalized allegations

17 of misrepresentation, concealment, and unspecified sales and marketing materials lack sufficient

18 particularity under Rule 9(b). See Garcia v. Bos. Sci. Corp., 2019 U.S. Dist. LEXIS 106378, at

19 *14 (E.D. Cal. June 25, 2019) (ruling in a pelvic mesh implant lawsuit that the plaintiff failed to

20 provide sufficient detail under Rule 9(b) where the complaint alleged that “Defendant’s written

21 product descriptions, product labels, promotional materials and other materials did not disclose

22 that the Product had a high rate of failure and did not correct the issues for which it was utilized[,]

23 Defendant failed to conduct adequate studies, failed to provide post-marketing or post-sale

24 warnings, and continued to make material misrepresentations to Plaintiff, her physicians, the

25 medical community, the public, and the FDA concerning the design, manufacture, safety, and

26 efficacy of the Product”); Hill v. Davol Inc., 2016 U.S. Dist. LEXIS 188812, *26 (C.D. Cal. Nov.
27 16, 2016) (“[A]lthough Plaintiff has indicated broadly that he and his physician viewed packaging

28 and written advertisements representing the Ventralex Patch as safe for its intended use, Plaintiff

                                                      13
 1 has neither identified a specific advertisement that either he or his physician viewed nor provided

 2 even a vague outline of the specific language used to make these representations.”); Jager, 2016

 3 U.S. Dist. LEXIS 188821, *18 (“Nothing in the Complaint points to specific content in

 4 Defendants’ marketing materials, or statements made to Ms. Jager’s physician — if any — that

 5 were allegedly false”).

 6            For the “who,” the complaint fails to identify the particular individuals who made the
 7 misrepresentations and concealments. Rather, the complaint only generally refers to Boston

 8 Scientific. This is insufficient. See SmithKline Beecham, 245 F.3d at 1051; White, 167 F. Supp.

 9 3d 1108 at 1115; Griffin, 166 F. Supp. 3d at 1057-58.4

10            For the “when” and the “where,” the complaint alleges, according to Plaintiffs, that the
11 misrepresentations and concealments occurred sometime “before” Plaintiff was implanted with the

12 Product (which was November 12, 2008) and occurred where Plaintiffs lived, which is somewhere

13 in California. Such allegations fail to provide the requisite particularity.5

14            Accordingly, Plaintiffs’ fraudulent misrepresentation, fraudulent concealment, and
15 negligent misrepresentation claims will be dismissed with leave to amend.

16 / / /

17

18

19

20   4
       Plaintiffs suggest that the federal pleading standard for fraud is relaxed when the “who” behind the fraud is a
     corporate entity. States Plaintiffs, “The omission of the names of corporate personnel and their authority to speak is
21   not fatal to a fraud claim where defendants had more knowledge of the facts than did the plaintiffs.” Doc. No. 9.
     Plaintiffs cited no controlling authority for this argument, and the Court is not persuaded. “Where fraud is alleged
22   against a corporate entity, the complaint must contain: (1) the name of the person who made the misrepresentation; (2)
     the person’s authority to speak for the corporation; (3) with whom the person communicated; (4) what was said or
23   written; and (5) when the communication occurred.” Oster v. Onewest Bank, 2012 U.S. Dist. LEXIS 200661, at *11
     (C.D. Cal. July 5, 2012); Tarmann v. State Farm Mut. Auto. Ins. Co., 2 Cal. App. 4th 153, 157 (1991) (“The
24   requirement of specificity in a fraud action against a corporation requires the plaintiff to allege the names of the
     persons who made the allegedly fraudulent representations, their authority to speak, to whom they spoke, what they
25   said or wrote, and when it was said or written.”) (cited with approval by Lopez v. Wells Fargo Bank, N.A., 727 F.
     App’x 425, 426 (9th Cir. 2018)).
26
     5
       While it is true that some courts have recognized that the plaintiff may not be able to plead a specific time and place
27   with respect to concealment, see Stewart v. Electrolux Home Prods., 304 F. Supp. 3d 894, 906-07 (N.D. Cal. 2018),
     Rule 9(b) still applies in such cases. See id. If alleging a precise time and location is not possible, then a plausible
28   concealment claim should at least allege a time frame for the concealment and a description of the circumstances
     surrounding the concealment. Cf. id.

                                                                14
 1                                             ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    Boston Scientific’s motion to dismiss (Doc. No. 6) is GRANTED in part and
 4              DENIED in part, as follows:
 5                 a. The causes of action for failure to warn under the strict liability theory (first
 6                       cause of action) and negligence theory (fourth cause of action) are not
 7                       dismissed;
 8                 b. The following causes of action are dismissed with leave to amend:
 9                       manufacturing defect under the strict liability theory (second cause of
10                       action) and negligence theory (fourth cause of action); breach of implied
11                       warranty (fifth cause of action); fraudulent misrepresentation (seventh cause
12                       of action); negligent misrepresentation (eighth cause of action); fraudulent
13                       concealment (ninth cause of action); and
14                 c. The strict liability design defect cause of action (third cause of action) is
15                       dismissed with prejudice.
16        2.    If Plaintiffs wish to amend the second, fourth, fifth, seventh, eighth, or ninth causes
17              of action, then Plaintiffs must file an amended complaint by August 12, 2019. If an
18              amended complaint is not filed by that time, then Boston Scientific must file an
19              answer by September 3, 2019.
20
     IT IS SO ORDERED.
21

22 Dated: July 18, 2019
                                              SENIOR DISTRICT JUDGE
23

24

25

26
27

28

                                                     15
